DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20,2022 has been entered.

Response to Amendment
This Office Action is in response to applicant’s communication filed January 20,2022 in response to Notice of Allowance mailed October 20, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 10 and 19 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1-7, 9-16 and 18-25 remain pending in this application.

Allowable Subject Matter
Claims 1-7, 9-16 and 18-25 are allowed over prior arts of record.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 10 and 19, prior arts of record Hammoud and Huh teach determining whether a current cache miss rate across a first clustering configuration exceeds a miss rate threshold, wherein the first clustering configuration comprises a plurality of compute units clustered into a first plurality of compute unit clusters; clustering, based on the current cache miss rate exceeding the miss rate threshold, the plurality of compute units into a second clustering configuration comprising a second plurality of compute unit clusters fewer than the first plurality of compute unit clusters (See non-final office action mailed on 5/26/21), however prior arts of record fail to teach or suggest responsive to determining that at least one transient line exists, migrating the at least one transient line from a first cache to a second cache in the second clustering configuration, wherein the at least one transient line comprises a cache line residing in the first cache and corresponding to a memory address that is not mapped to a current address range assigned to the first cache in the second clustering configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138